DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 22 November 2022 is acknowledged.  Upon further consideration, the restriction required dated 22 September 2022 is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amendolea et al. (US Pat. No. 9,022,236 B1).
In regards to claim 15, Amendolea teaches a drive assembly capable of selectively rotating a grow module within a grow chamber of a gardening appliance, the drive assembly comprising: a turntable assembly (130) configured for receiving the grow module; a motor assembly (230); and a clutch assembly (140) mechanically coupling the motor assembly and the turntable assembly, the clutch assembly having a torque slip threshold beyond which the clutch assembly disengages the motor assembly from the turntable assembly.  In other words, the clutch assembly is indirectly attached to the turntable assembly with a flexible elastomeric ring (270) that transfers the torque of the motor assembly (Col 6, Lines 53-67 to Col 7, Lines 1-29).  Failure of the flexible ring at a slip threshold would disengage the clutch assembly from the motor assembly due to the indirect attachment between the clutch assembly and turntable assembly.
In regards to claim 16, Amendolea teaches the motor assembly comprises: a drive motor (230) for selectively rotating a motor shaft (250); and a shaft cap (240) rotatably fixed to the motor shaft, the shaft cap being mechanically coupled to the clutch assembly (via gear set 240).
In regards to claim 17, Amendolea teaches the shaft cap comprises a drive pin (260) defining a keyed structure, and wherein the clutch assembly comprises: a clutch input (gear set 240) defining a complementary structure for engaging the keyed structure of the shaft cap to rotatably fix the clutch input to the shaft cap (Col 6, Lines 37-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US Pub. No. 2020/0037514 A1).
In regards to claim 1, Massey teaches a gardening appliance, comprising: a liner (13) positioned within a cabinet (23) and defining a grow chamber; a grow module (15) mounted within the liner and defining a plurality of apertures (59) for receiving one or more plant pods (61); and a drive assembly for selectively rotating the grow module within the grow chamber, the drive assembly comprising: a turntable assembly (49) configured for receiving the grow module; a motor assembly (51).
Massey does not teach a clutch assembly mechanically coupling the motor assembly and the turntable assembly, the clutch assembly having a torque slip threshold beyond which the clutch assembly disengages the motor assembly from the turntable assembly.
Amendolea teaches a drive assembly capable of selectively rotating a grow module within a grow chamber of a gardening appliance (note: Amendolea’s drive assembly can be mounted on the bottom assembly, Col 7, Lines 30-38), the drive assembly comprising: a turntable assembly (130) configured for receiving the grow module; a motor assembly (230); and a clutch assembly (140) mechanically coupling the motor assembly and the turntable assembly, the clutch assembly having a torque slip threshold beyond which the clutch assembly disengages the motor assembly from the turntable assembly.  In other words, the clutch assembly is indirectly attached to the turntable assembly with a flexible elastomeric ring (270) that transfers the torque of the motor assembly (Col 6, Lines 53-67 to Col 7, Lines 1-29).  Failure of the flexible ring at a slip threshold would disengage the clutch assembly from the motor assembly due to the indirect attachment between the clutch assembly and turntable assembly.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Massey’s drive assembly to comprise a clutch assembly mechanically coupling the motor assembly and the turntable assembly, the clutch assembly having a torque slip threshold beyond which the clutch assembly disengages the motor assembly from the turntable assembly.  The motivation would be for the purpose of compensating for any misalignment conditions and providing near-zero backlash as taught by Amendolea (Col 7, Lines 20-25).
In regards to claim 2, in modifying Massey, Amendolea teaches the motor assembly comprises: a drive motor (Amendolea: 230) for selectively rotating a motor shaft (Amendolea: 250); and a shaft cap (Amendolea: 240) rotatably fixed to the motor shaft, the shaft cap being mechanically coupled to the clutch assembly (via gear set 240 of Amendolea).
In regards to claim 3, in modifying Massey, Amendolea teaches the shaft cap (Amendolea: lower 240) is integrally formed as part of the motor shaft (Amendolea: 250).
In regards to claim 4, in modifying Massey, Amendolea teaches the shaft cap comprises a drive pin (Amendolea: 260) defining a keyed structure, and wherein the clutch assembly comprises: a clutch input (gear set 240 of Amendolea) defining a complementary structure for engaging the keyed structure of the shaft cap to rotatably fix the clutch input to the shaft cap (Amendolea: Col 6, Lines 37-45).
In regards to claim 5, in modifying Massey, Amendolea teaches the clutch input (the upper 240 of Amendolea) is integrally formed as part of the clutch assembly (Amendolea: 140).
In regards to claim 13, in modify Massey, Amendolea does not specifically state the drive assembly is capable of bi-directional rotation.  However, it would be obvious to one of ordinary skill in the art before the effective filing date that gear sets rotate in opposite directions (i.e.; the gear sets 240 of Amendolea).
In regards to claim 14, modified Massey teaches the turntable assembly (Massey: 5) is positioned within a sump (Massey: 57) at a bottom of the gardening appliance.
Allowable Subject Matter
Claims 6-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach modifying Massey or Amendolea to further include the structural and functional limitations of claims 6-12 and 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional art related to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631